DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 13 and 17 all disclose the limitation of a coupling part coupling with a coupling partner “regardless of an orientation” but the specification as originally filed while using these words provides only functional language specifying a desired result but fails to identify how the function is performed or the result is achieved since the specification only shows the coupling parts and partner connected when aligned horizontally and doesn’t appear capable of coupling if the part and partner where perpendicular to each other or inverted relative to each other and as such fails to show how the coupling is independent of orientation.  For the purposes of examination, the claims will be interpreted as all the couplers having the same configuration so that any one coupler on a model vehicle can connect to any coupler of another vehicle as opposed to needing a differently configured complementary coupler for creating connections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses in lines 2-3 that a coupling part of the model energization coupler couples with a same kind coupling partner but then in lines 15-16 and 19-20 the coupling partner is disclosed as having contact points associated with the energization parts of the model energization coupler which is unclear since from the first instance of coupling partner it appears to be related to a coupling feature of the model energization coupler not another model energization coupler as a whole which is what is implied by the further limitations making what is intended by the claim unclear and also since the coupler and partner are separate elements the contacting of the respective contact points is unclear without designating that the parts are connected.  For the purposes of examination, the claim will be interpreted as a model energization coupler for a model vehicle having a coupling part with a front end shaped for detachably coupling with a second coupling part of a second model energization coupler of a second model vehicle wherein the model energization couplers on each of the model vehicles have the same configuration and the second contact point is configured to contact the fourth contact point of the second energization part of the second model energization coupler when the couplers are connected and the fourth contact point is configured to contact the second contact point of the first energization part of the second model energization coupler when the couplers are connected.  The claim also discloses in lines 4-6 that the support member is swingable in line with the coupling part by extending toward a front end side which is unclear since in is unknown how an extension enables rotation further the front end side is disclosed as a direction but further limitations regarding the contacts disclose they are included on the front end side which is unclear.  For the purposes of examination, the claim will be interpreted as the coupler having a support member attached to the coupling part having an attachment base rotatably attached to the model vehicle and a front end that extends outwardly away from the model vehicle and extends under the coupling part.  
Claim 13 discloses in lines 8-9 that a coupling part of the model energization coupler couples with a same kind coupling partner but then in lines 21-22 and 25-26 the coupling partner is disclosed as having contact points associated with the energization parts of the model energization coupler which is unclear since from the first instance of coupling partner it appears to be related to a coupling feature of the model energization coupler not another model energization coupler as a whole which is what is implied by the further limitations making what is intended by the claim unclear and also since the coupler and partner are separate elements the contacting of the respective contact points is unclear without designating that the parts are connected.  For the purposes of examination, the claim will be interpreted as a model energization coupler for a railway vehicle having a coupling part with a front end shaped for detachably coupling with a second coupling part of a second model energization coupler of a second railway vehicle wherein the model energization couplers on each of the model vehicles have the same configuration and the second contact point is configured to contact the fourth contact point of the second energization part of the second model energization coupler when the couplers are connected and the fourth contact point is configured to contact the second contact point of the first energization part of the second model energization coupler when the couplers are connected.  The claim also discloses in lines 10-12 that the support member is swingable in line with the coupling part by extending toward a front end side which is unclear since in is unknown how an extension enables rotation further the front end side is disclosed as a direction but further limitations regarding the contacts disclose they are included on the front end side which is unclear.  For the purposes of examination, the claim will be interpreted as the coupler having a support member attached to the coupling part having an attachment base rotatably attached to the railway vehicle and a front end that extends outwardly away from the model vehicle and extends under the coupling part.  
Claim 17 discloses in lines 2-3 that a coupling part of the model energization coupler couples with a same kind coupling partner but then in lines 15-16 and 19-20 the coupling partner is disclosed as having contact points associated with the energization parts of the model energization coupler which is unclear since from the first instance of coupling partner it appears to be related to a coupling feature of the model energization coupler not another model energization coupler as a whole which is what is implied by the further limitations making what is intended by the claim unclear and also since the coupler and partner are separate elements the contacting of the respective contact points is unclear without designating that the parts are connected.  For the purposes of examination, the claim will be interpreted as a model energization coupler for a model vehicle having a coupling part with a front end shaped for detachably coupling with a second coupling part of a second model energization coupler of a second model vehicle wherein the model energization couplers on each of the model vehicles have the same configuration and the second contact point is configured to contact the fourth contact point of the second energization part of the second model energization coupler when the couplers are connected and the fourth contact point is configured to contact the second contact point of the first energization part of the second model energization coupler when the couplers are connected.  The claim also discloses in lines 4-6 that the support member is swingable in line with the coupling part by extending toward a front end side which is unclear since in is unknown how an extension enables rotation further the front end side is disclosed as a direction but further limitations regarding the contacts disclose they are included on the front end side which is unclear.  For the purposes of examination, the claim will be interpreted as the coupler having a support member attached to the coupling part having an attachment base rotatably attached to the model vehicle and a front end that extends outwardly away from the model vehicle and extends under the coupling part.  
Allowable Subject Matter
Claims 1-17 could be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st & 2nd  paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose a model energization coupler for a model vehicle having a coupling part with a front end shaped for detachably coupling with a coupling part having the same front end shape of a second model energization coupler of a second model vehicle, a support member attached to the coupling part having an attachment base rotatably attached to the model vehicle and a front end that extends outwardly away from the model vehicle and extends under the coupling part, a first energization part attached to the support member with a first contact point formed on the attachment base and a second contact point formed on the front end, a second energization part attached to the support member in a state of being insulated from the first energization part and includes a third contact point formed on the attachment base and a fourth contact point formed on the front end, wherein the model energization coupler of the model vehicle is configured to couple with any other model energization coupler having the same configuration and wherein the first contact point is in contact with a first power collection member of the model vehicle, the second contact point is configured to contact the fourth contact point of the second energization part of the second model energization coupler when the couplers are connected, the third contact point is in contact with a second power collection member of the model vehicle and the fourth contact point is configured to contact the second contact point of the first energization part of the second model energization coupler when the couplers are connected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents 5826736, 2778508, 2288792 and 7434701 and patent publications 2014/0001141, 2009/0014402 and 2004/0182812.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711